Citation Nr: 0516047	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1959 rating decision that denied service for hypertension and 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from April 1957 to 
March 1959.  This matter arises from a January 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which determined there 
was no CUE in a May 1959 rating decision that denied service 
connection for hypertension and pes planus.  

The veteran was afforded a personal hearing at the RO before 
the undersigned in March 2005.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  The RO issued a rating decision in May 1959 determining 
that service connection was not warranted for hypertension 
and bilateral pes planus; the veteran did not appeal this 
decision within one year of being notified.

2.  The evidence of record does not show that the May 1959 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The May 1959 rating decision, which denied service connection 
for hypertension and pes planus, does not contain CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.

In a decision dated May 1959, the RO determined that service 
connection was not warranted for pes planus and hypertension.  
The veteran was advised of this decision, and of his 
appellate rights, in May 1959, but he never appealed this 
rating decision.  The May 1959 rating decision therefore 
became final.  38 U.S.C.A. 4005(b) (1958); Department of 
Veterans Affairs Regulation 1008 (Effective Jan. 1, 1958 to 
May 29, 1959); currently 38 U.S.C.A. 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 (2004).

A final RO decision, like the May 1959 decision at issue 
here, generally may not be reversed or amended in the absence 
of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004).  Where evidence establishes CUE, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  The CUE claim presented here is a 
collateral attack on a final RO decision.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id. 
 
The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

The Board also notes that RO decisions that predated the 
passage of the Veterans' Benefits Amendments of 1989, Pub. L. 
No. 101-237, 103 Stat. 2062 (1988) were not required to set 
forth the factual bases for its decisions.  See Pierce v. 
Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001).  In 
Pierce, the Federal Circuit held that the presumption of 
validity attached to a final RO decision issued in 1945 and, 
that in the absence of evidence to the contrary, the rating 
board is presumed to have made the requisite findings.  An RO 
failure to specifically refer to evidence of record or recite 
the standard of review in the May 1959 decision therefore 
cannot constitute CUE.  Pierce, 240 F.3d at 1356; see also 
Eddy v. Brown, 9 Vet. App. 52 (1996).

The facts available to the agency decisionmakers in May 1959 
were limited to the service medical records and a letter from 
the Health Services Department at General Electric Company.  
At his December 1956 induction examination, the veteran was 
noted to have 3rd degree bilateral pes planus.  The condition 
was not considered disabling.  His blood pressure was 140/84.  
The veteran was seen in April 1957 for complaints of acute 
pain in his arches from running.  He said he had had similar 
pain prior to service.  The diagnosis was transmetarsal pain.  
He was issued arch supports.  Subsequent treatment notes show 
that arch support was tried without success, and that the 
veteran eventually derived benefit from "Thomas heels with 
inner wedges."  The veteran was given a physical profile in 
October 1958 due to severe flat feet.  On Report of 
Examination pending service discharge, the veteran's 
bilateral pes planus was again noted.  His blood pressure was 
116/80.  A chest X-ray showed no significant abnormalities.  
The examination was conducted on December 20, 1959.  The 
veteran was discharged six days later.

In a letter dated on April 2, 1959, L. VanNostrand, M.D., of 
the Health Services Department at General Electric Company, 
reported that he had examined the veteran on March 31, 1959, 
and that the veteran was found to have a blood pressure of 
166/100.  He added that stereo miniature films of the 
veteran's chest suggested borderline cardiac enlargement.  He 
said a follow-up of the miniature films was not done because 
it was felt that a complete work-up by VA was in order.  Dr. 
VanNostrand opined that "in all probability" the veteran's 
hypertension existed at the time of the veteran's service 
discharge.  He said that he had advised the veteran to 
undergo a medical work-up through VA.  He asked VA to apprise 
him of the findings of its work-up.  No references were made 
with regard to the veteran's feet. 

There is evidence that the RO filed a request for a physical 
examination in April 1959 for the purpose of evaluating the 
veteran's hypertension.  However, the request or examination 
was canceled on May 6, 1959.  No explanation was the 
cancellation was provided.

Hypertension

Service connection for hypertension was denied in May 1959 on 
the basis that hypertension was not noted in service.  The RO 
also held that the mild elevated blood pressure reading 
following separation was not due to or incurred in service.  

At the time of the May 1959 decision, VA regulations 
provided, much like today, for a presumption of service 
connection for hypertension when the condition manifested to 
a degree of 10 percent or more within one year of service 
discharge.  38 C.F.R. § 3.80 (1956).  A compensable (10 
percent) disability rating was assigned for hypertension when 
diastolic pressure was "consistently" over 100.  See 
Veterans Administration, The Schedule for Rating Disabilities 
(1945 ed.), Para. 8-7, Diagnostic Code 7101.  

The veteran and his representative assert that the evidence 
of record clearly established that service connection for 
hypertension was warranted.  They infer that the RO ignored 
the evidence from Dr. VanNostrand, which they say established 
a diagnosis of hypertension only days after his service 
discharge.  They also argue that VA should have sent the 
veteran for an examination to confirm the presence of his 
hypertension and determine its cause.  

As noted above, a presumption of service connection for 
hypertension required diastolic pressure to be consistently 
over 100.  Such a finding was not established at the time of 
the 1959 decision.  The report from Dr. VanNostrand made 
reference to only a single blood pressure reading.  The RO 
referenced this reading but countered by noting that the 
veteran's blood pressure had been normal at his discharge 
examination.  Similarly, while miniature films suggested 
borderline cardiac enlargement, complete chest X-rays taken 
at discharge showed no significant abnormalities.  The fact 
that Dr. VanNostrand opined that there was a probability that 
the veteran's hypertension existed at the time of his 
discharge was also compared to the findings of the discharge 
examination.  In other words, there is no indication that the 
RO ignored or incorrectly applied the existing law at the 
time, or that the correct facts, as they were known, were not 
before the RO.  The RO merely appears to have given greater 
weight to the discharge examination conducted only 13-days 
prior to the examination performed by Dr. VanNostrand.  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The veteran also asserts that there was CUE in VA's failure 
to afford him a VA examination to confirm the diagnosis of 
his purported hypertension.  The Board construes this 
assertion as an argument that VA had a duty to provide the 
veteran VA examination.  As noted above, a failure to assist 
would not give rise to a valid CUE claim.  Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994).  This is especially evident 
when the alleged breach is a failure to obtain new medical 
evidence as opposed to already existing evidence.  See 
Simmons v. West, 13 Vet. App. 501, 508 (2000).

Pes Planus

At the time of the May 1959 rating decision 38 C.F.R. § 3.63, 
Service connection, sound condition at the time of entrance 
into service, aggravation, and natural progress, provided 
that:

(i)... injury or disease, apart from 
misconduct disease, noted prior to 
service or shown by clear and 
unmistakable evidence, including medical 
facts and principles, to have had 
inception prior to enlistment will be 
conceded to have been aggravated where 
such disability underwent an increase in 
severity in service unless such increase 
in severity is shown by clear and 
unmistakable evidence, including medical 
facts and principles, to have been due to 
the natural progress of the disease.  
Aggravation of a disability noted prior 
to service or shown by clear and 
unmistakable evidence, to include medical 
facts or principles, to have had 
inception prior to enlistment may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of such 
disability prior to, during and 
subsequent to service (subject to 
limitations).  Sudden pathological 
developments involving pre-existing 
diseases such as hemoptysis, spontaneous 
pneumothorax, perforation of gastro-
duodenal ulcer, coronary occlusion or 
throbasis, cardiac decompensation, 
cerebral hemorrhage and active recurrent 
rheumatic fever occurring in service 
establish aggravation unless it is shown 
by clear and unmistakable evidence that 
there was no increase in severity during 
service.  Recurrences, acute episodes, 
symptomatic fluctuations, descriptive 
variations and diagnostic evaluations or 
a preservice injury or disease during 
service or at the time of discharge are 
not to be construed as establishing 
increase of disability in the absence of 
pathological development or advancement 
of the basic chronic pathology during 
active service such as to establish 
increase of pre-existing disability 
during service.  The usual effects of 
medical and surgical treatment in 
service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
post-operative scars, absent or poorly 
functioning parts of organs, will not be 
considered service-connected unless the 
disease or injury is service-connected, 
i.e., aggravated by service otherwise 
than by the usual effects of treatment 
... In determining aggravation by service 
due regard will be given the places, 
types and circumstances of the veteran's 
service and particular consideration will 
be accorded combat duty and other 
hardships of his service.  The 
development of symptomatic manifestations 
of a pre-existing injury or disease 
during or proximately following action 
with the enemy or following a status as a 
prisoner of war will establish 
aggravation. 

(j) Determinations involving the 
consideration of sound condition at time 
of entrance into service ... will be 
based upon the evidence of record and 
such evidence as may be secured in any 
case where for any reason additional 
evidence may be considered to be 
necessary for the purpose of such 
determinations. Evidence of the existence 
of a condition at the time of or prior to 
entrance into service shall mean any 
evidence which is of record and which is 
of a nature usually accepted as competent 
to indicate the time of existence or 
inception of disease or injury. In the 
exercise of medical judgment for the 
purpose of such determinations, rating 
agencies shall take cognizance also of 
the time of inception or manifestation of 
disease or injuries after the date of 
entrance into service, as disclosed by 
service records, and shall consider other 
entries or reports of proper military and 
naval authorities as they may relate to 
the existence of a condition at the time 
of or prior to enlistment or enrollment. 
Such records shall be accorded the weight 
to which they are entitled in 
consideration of other evidence and sound 
medical reasoning. The opinion of 
qualified physicians of the Veterans' 
Administration may be solicited whenever 
it is considered to be necessary or 
appropriate in any case. 

(k) ... a pre-existing injury will be 
considered to have been aggravated by 
active military or naval service where 
there is an increase in disability during 
active service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.  A specific finding that 
the increase in disability is due to the 
natural progress of a disease will be met 
... by a finding of a constituted rating 
agency of the Veterans' Administration 
based upon available evidence of a nature 
generally acceptable as competent to show 
that an increase in severity of a disease 
or injury, or of the disabling effects 
thereof, or acceleration in progress of a 
disease was that normally to be expected 
by reason of the inherent character of 
the condition, aside from extraneous or 
contributing cause or influence peculiar 
to military service.

The record clearly establishes that the veteran's bilateral 
pes planus existed prior to service.  The existence of the 
disability was noted on the veteran's entrance examination.  
The veteran does not appear to dispute this fact.  Rather, he 
intimates that the evidence (service medical records) 
establish that the severity of his pes planus increased 
during service.  He contends that the RO should have found 
aggravation of the preexisting disability in view of the fact 
that service medical records show treatment for his pes 
planus.  In other words, the veteran argues that the RO did 
not accurately weigh and/or evaluate the evidence to find 
that the 3rd degree pes planus noted at service entry was 
aggravated by service.  Disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Moreover, as noted above, the regulation specifically 
indicated that recurrences, acute episodes, symptomatic 
fluctuations, descriptive variations and diagnostic 
evaluations or a preservice injury or disease during service 
or at the time of discharge are not to be construed as 
establishing increase of disability in the absence of 
pathological development or advancement of the basic chronic 
pathology during active service such as to establish increase 
of pre-existing disability during service.  In this regard, 
the RO arguably weighed the evidence correctly.

In sum, the Board finds that, in addition to having had the 
correct facts before it, the RO correctly applied the 
pertinent legal authority in its May 1959 decision that 
denied service connection for hypertension and pes planus.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
May 1959 rating decision has not been established.  The claim 
of CUE in the RO's May 1959 denial of service connection for 
hypertension and pes planus must therefore be denied.  


ORDER

Clear and unmistakable error was not involved in the May 1959 
rating decision that denied service connection for 
hypertension and bilateral pes planus.



	                        
____________________________________________
	T. MAINELLI
	Acting  Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


